IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-465-CV



CATHY BARR RYLANDER, INDIVIDUALLY, AND AS INDEPENDENT EXECUTRIX
OF THE ESTATE OF VIVIAN D'AUN McPHERSON TAYLOR, DECEASED;
WESTMINSTER PRESBYTERIAN CHURCH; PRESBYTERIAN CHILDREN'S HOME;
METHODIST CHILDREN'S HOME; SALVATION ARMY; BUCKNER BOYS' RANCH;
CAL FARLEY'S BOYS' RANCH; JEFFRIE SAULS; AND JUANITA SAULS,


	APPELLANTS

vs.



JOHN L. GIVENS, JR. AND MARTHA STONE GIVENS,

	APPELLEES


 

FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY

NO. 59,950-A, HONORABLE GUY HERMAN, JUDGE PRESIDING

 

 
PER CURIAM
	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Jones
Dismissed on Joint Motion
Filed:  April 6, 1994
Do Not Publish